DETAILED ACTION
Application 14/668378, “Metal Accumulation Inhibiting and Performance Enhancing Supplement and a System for Delivering the Supplement”, is a continuation of 14/291118, which was filed on 5/30/14 and claims priority from a provisional application filed on 5/31/13. 
This Office Action on the merits is in response to communication filed on 12/13/21.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
The 2/19/21 claim set lists claims 32 and 33 among the pending claims, whereas the 12/13/21 claim set lists claims 31 and 32 among the pending claims, also lists claims 15-31 as cancelled, and omits claim 33.  Therefore, claims 31, 32 and 33 are objected to as being improperly amended.  For the purposes of the art rejections below, it is assumed that applicant will subsequently correct the claim set so that the numbering of claims 31, 32 and 33 reverts back to that of the 2/19/21 claim set.  
The art previously utilized to reject claims 32 and 33 should be applied as appropriate, regardless of the numbering among claims 31-33.  


Claim Interpretation
Claim 1 as worded is particularly lengthy in form.  This section includes a breakdown of the claim by portion, along with the Examiner’s understanding of the bold.
Claim 1: 
A porous insulating sheet for use between a pair of electrodes of an electrochemical cell or a rechargeable electrochemical energy storage cell, and when in use placed between and providing separation between the pair of electrodes and when in use providing performance enhancement, wherein the electrochemical cell and the rechargeable electrochemical energy storage cell have included therewith an H2SO4 electrolyte and are connectable in a series connected cell configuration, wherein the rechargeable electrochemical energy storage cell includes multiple assemblies of alternating positive and negative electrodes interspaced by porous insulating sheets therein, the porous insulating sheet comprising: [this section describes a conventional separator sheet of an electrochemical energy storage cell, e.g. a battery including electrodes separated by a separator]
a polymeric insulating sheet-forming material formed into the porous insulating sheet; [a feature common in conventional energy storage cells]
and a quantity of a barrier-forming isolated supplement or a barrier-forming synthesized supplement, or a barrier-forming migratory compound, included individually or in a combination of two or three thereof with the porous insulating sheet, [this section establishes that a supplement/compound is present with the porous insulating sheet] the barrier-forming isolated supplement, the barrier-forming synthesized supplement, and the barrier-forming migratory compound comprising barrier-forming molecules with at least one gas-attracting hydrophobic tail and a hydrophilic head-group, wherein the at least one gas-attracting hydrophobic tail includes a CH3CH2CH2- molecular aspect, and the hydrophilic head-group includes one or more molecular aspects selected from the group consisting of one or more -OCH2-, one or more -CH2O-, one or more -OH, and a combination of two or more of the one or more molecular aspects, [this section provides some chemical characterization of the supplement/compound] the barrier-forming isolated supplement comprising an isolated material extracted from a natural material, the barrier-forming synthesized supplement comprising a synthesized material as a manufactured version of the isolated material, the barrier-forming migratory compound comprising one or more ingredients included with materials obtained from natural sources [this section characterizes the sources from which the supplement/compound may be obtained; such limitations are given only limited patentable weight in product claims];
the porous insulating sheet adapted for evidencing the barrier-forming isolated supplement, the barrier-forming synthesized supplement and the barrier-forming migratory compound, individually or in combination, are included therewith in an active concentration, thereby providing the porous insulating sheet with a property of inducing a foam, while also evidencing the barrier-forming isolated supplement, the barrier-forming synthesized supplement, and the barrier-forming migratory compound, individually or in combination, included therewith comprise the barrier-forming molecules, thereby providing the porous insulating sheet or at least one portion thereof with the property of inducing the foam [this section clarifies that the supplement/compound is present in an amount –an active concentration–  which causes a foaming property], wherein when the porous insulating sheet or at least one portion thereof is placed in an H2SO4 electrolyte that is equivalent to the H2SO4 electrolyte of the electrochemical cell and of the rechargeable electrochemical energy storage cell, within an enclosure that is also holding a volume of air, soaked for a period of time of less than one week, and agitated by shaking in the equivalent electrolyte under an atmospheric pressure between 80 and 105 kPa and at a temperature of about 10 to 100 degrees Celsius, a foam is produced, [this section describes the conditions under which the foaming must occur]; thereby visually evidencing the barrier-forming isolated supplement, the barrier-forming synthesized supplement, and the barrier-forming migratory compound, individually or in combination, included with the porous insulating sheet comprise the barrier-forming molecules, and evidencing the barrier-forming isolated [this section indicates that the presence of the foam may be confirmed by visual observation;  this section further requires that the supplement/compound is present in “an effective treatment quantity”];
the porous insulating sheet, or a portion thereof including the barrier-forming isolated supplement, the barrier-forming synthesized supplement, and the barrier-forming migratory compound, individually or in combination, in the effective treatment quantity, adapted to be disposed in the electrochemical cell or in the rechargeable electrochemical energy storage cell, to form a treated cell thereby, the treated cell including the pair of electrodes consisting of a positive electrode and a negative electrode therein [this section explains that the porous insulating sheet –e.g. a separator– is adapted to be included in an otherwise conventional electrochemical cell in order to provide a “treated cell” having enhanced properties];
wherein the porous insulating sheet, including the isolated supplement, the synthesized supplement and the migratory compound, individually or in combination, in the effective treatment quantity, effects at least one performance enhancement of the treated cell selected from the group consisting of an elevated electric potential of the negative electrode or between the negative electrode and the positive electrode of the treated cell, an attenuated metal accumulation on the negative electrode of the treated cell, an attenuated gas evolution from the treated cell, an attenuated water consumption by the treated cell, an attenuated corrosion of the positive electrode of the treated cell, and an attenuated self-discharge of the treated cell, when compared to performance of an untreated electrochemical cell that is crafted to be equivalent to, or is substantially equivalent to the treated cell, the porous insulating sheet therewith not including the isolated supplement, the synthesized supplement and the [this section lists the possible enhancements of the cell].


Response to Arguments
Applicant’s arguments filed on 12/13/21 have been fully considered and are persuasive in part.  It is noted that applicant’s new arguments are in part based upon and serve as a rebuttal for the positions taken by the Office in the Response to Arguments section of the 8/13/21 Final Rejection.  The Response to Arguments section of the 8/13/21 Final Rejection remains relevant with the claims not being substantially amended by the 12/13/21 filing, but is not copied herein for sake of brevity.

Applicant now presents the following arguments which were found persuasive.
The rejection of claims as indefinite for using the term “substantially equivalent [to the treated cell]” should be withdrawn because the claim itself provides guidance to one of ordinary skill in the art that in this case “substantially equivalent” means sufficiently equivalent to be suitable for comparison purposes differing primarily by the lack of the at least one performance article.  Applicant further points out ways that the substantially equivalent cell may have substantially equivalent features [volume of electrolyte, positive electrode, negative electrode, cell design including symmetry] as the inventive cell (see remarks at pages 25-28).  In response, the objection specifically to the use of the substantially equivalent language is withdrawn in view of applicant’s argument.  For the purposes of the art rejections below, the “substantially equivalent” cell is interpreted to be a cell which is similar enough to the inventive cell that a skilled artisan would have expected the same performance and behavior, if the “performance article” of the claimed invention were to replace an analogous article of the substantially equivalent test cell.  
However, claims remain rejected under 35 USC 112 second paragraph for lack of clarity for reasons detailed below.  

Applicant now presents the following arguments which were not found persuasive.  
As to rejections under 35 USC 112, in finding the claims indefinite, the Office has not considered the claims as a whole, but instead applies a separate rigid analysis of each individual component.  In response, the Office has considered the claims as a whole by explaining that the characterization of the performance enhancing element is insufficient to set forth the metes and bounds of the claims.  Since the nature and quantity of the performance enhancing supplement within the performance enhancing supplement is the allegedly patentable feature of the claimed invention, the quantity and nature of the performance enhancing supplement is of critical importance and careful evaluation thereof has been made by the Office.  

The Examiner has ignored the foaming test recited in the claims which may be used to confirm that the claimed supplement is present in the effective treatment quantity.  In response, the Office has not ignored the claimed limitations drawn to presence of foam or applicant’s arguments with respect to the presence of the foam.  To clarify, claim 1 states that the supplement/compound included in an “active concentration” which is functional for “providing the porous insulating sheet with the property of inducing a foam…the active concentration thereby corresponding to and the quantity thereby being an effective treatment quantity…[wherein] the effective treatment quantity, effect at least one performance enhancement…”  Therefore, the as claimed invention couples the various performance enhancement in the last clause of claim 1 to the presence of the foaming condition of the third to last clause of claim 1.  It follows that a separator of the prior art capable of providing the performance enhancement is also capable of providing the foaming property, the foaming property being coupled by the claim to the recited performance enhancements.  Since the cited art does teach the claimed performance enhancement and the presence of the supplement/compound, the presence of 

As to rejections under 35 USC 112, applicant reiterates the previously presented argument the Marosi, 710 F.2d at 803, 218 USPQ at 292 ruling that the lack of a numerical range does not render claims indefinite is relevant to the prosecution of the instant application, with the Office’s finding of indefiniteness being improper in view of Marosi, and rebuts the Examiner’s response included at section 10c of the previous Final Rejection.  Applicant notes that neither of Marosi nor the MPEP establish a rule that the breadth of a claim is controlling in determining indefiniteness, but instead that a finding of ambiguousness of claims can be overcome by demonstrating a combination of general guidelines and specific examples sufficient to guide one of ordinary skill in the art to comprehend the scope of the claimed subject matter.  In response, applicant’s rebuttal has not been found persuasive because even in consideration of the guidance of Marosi, the claimed invention is not found to reasonably convey a scope of the constitution and quantity of the supplement/compound that would have been readily understood by the skilled artisan.  The Examiner stands by the response included at section 10c of the previous Final Rejection which considers Marosi in the context of the instant invention.  It is noted that the Office is not requiring a numerical range for definiteness.  
Although the inclusion of a numerical range may resolve issues and expedite patent prosecution, inclusion of a numerical range is at applicant’s discretion.  The finding of indefiniteness is for the reasons detailed in the rejections and response to arguments, not simply because the claims do not include a numerical range as asserted by applicant.  

The Examiner ignores the recitation of claim 1 that the supplement must be present in an “active concentration”, which must be an “effective treatment quantity” sufficient to give rise to at least one of the claimed performance enhancements (remarks at page 32).  In response, the active concentration and 

Even if the Choi separator were found to include the claimed supplement/compound, the supplement/compound would not be present in the “active concentration” and/or “effective treatment quantity” of claim 1.  In response, the “active concentration” and “effective treatment quantity” of claim 1 are not defined by claim 1 in a manner which distinguishes the amount of supplement/compound required by claim 1 from that taught or suggested to be present by the cited art including Choi.  See the 112 rejection and response to arguments above regarding the ambiguity relating to the amount of supplement/compound.

Choi teaches a natural rubber, but does not expressly teach Hevea natural rubber.  The genus of natural rubber includes several species other than Hevea natural rubber; therefore, Choi does not anticipate the claimed invention.  In response, 1) claim 1 does not specifically require Hevea brasiliensis rubber, as this species of rubber is only mentioned in certain dependent claims.  As to the 

Choi does not teach a performance article without the use of a separate layer of natural rubber latex, as required by the claims.  Applicant further argues that the claims expressly require a single integrated performance article without sheets or layers in view of the “a quantity of a supplement or a migratory compound, included individually or in a combination thereof, with the at least one performance article” limitation of the second clause of the body of claim 1.  Thus, applicant argues that the three layer structure of the Choi separator cannot anticipate the claimed invention.  In response, the claims as worded do not imply that the claimed porous insulating sheet is a single layer or otherwise homogeneous sheet.  It is improper to read limitations into the claims so as to narrow the scope of the claims without express basis to do so (MPEP 2111).  The natural rubber applied and/or on the surface of the base web of the sheet as described in c4:1-45 is indeed a constituent of which the sheet is comprised, and therefore is valid for teaching the claimed 

Remarks at page 35… Regarding the rejection of claims [i.e. claims 6, 8, 41, 46, 56 and 59] over a combination of Choi and Paik, applicant argues that Paik does not teach the use of phospholipids or of natural, uncured rubber, in a battery separator (remarks at page 35).  Applicant further argues that the embodiments of Paik exclusively use cured rubber, save for the Background embodiment of Paik c1:65-c2:5.  As to the Background embodiment, applicant argues that the teachings of the Background natural rubber embodiment may not rely on the teachings of desirable properties of the inventive embodiments of Paik and that Paik is silent as to whether or not the “natural rubber” of the Background section is indeed cured rubber (remarks at page 36).  In response, firstly, in the Choi-Paik combination rejection, Paik is merely relied on to address a deficiency of Choi, with Choi being silent as to the natural rubber or latex being obtained from Hevea brasiliensis tree.  Specifically, the Paik Background natural rubber embodiment at c1:65-c2:5 is relied on to teach the prior art use of natural rubber separators, and Paik c4:25-35 is relied on to teach compositional details of natural rubber; neither of the teachings are specific to the inventive embodiments of Paik.  Therefore, the specific properties described by Paik with respect to the desirable properties of his inventive cured rubber separators are not relied on in Choi-Paik combination rejection.  Applicant’s arguments against the inventive embodiments of Paik are therefore moot.
As to the teachings of the Paik Background section which are relied on by the Office, applicant argues that Paik is silent as to whether or not this “natural rubber” is uncured natural rubber.  However, Paik clearly distinguishes his inventive concept as separators using cured rubber, which is contrasted with conventional natural rubber-based separators, which would be understood by the skilled artisan at the time of invention to mean uncured natural rubber separators, [w]hile not wishing to be bound by theory, it is believed that the prolonged life effect is due to the cured rubber component's ability to impart similar electrochemical effects to that of conventional natural rubber-based separators” at c3:26-30.  Accordingly, a skilled artisan at the time of invention would have understood the natural rubber embodiments discussed in Paik’s Background section not to utilize cured rubber.    

The Office has not shown a prior art reference which links (1) separators, (2) rubber, and (3) phospholipids.  Linking (2) rubber and (3) phospholipids is insufficient because the present claims do not constitute (2) and (3).    In response, the record links (2) and (3) at least in view of applicant’s published paragraph [0027] which states that natural elastomer from Hevea Brasiliensis tree in regular, normal production contains phospholipids.  Thus the presence of phospholipids in natural rubber is an inherent feature of the natural rubber based on the record.  Additionally, this Response to Arguments cites Paping –USP 6979734 –at c1:45-60 which confirms that the presence of phospholipid in natural rubber and/or latex suggested by applicant was common knowledge at the time of invention.  The cited art clearly links separators and natural rubber, such as Hevea natural rubber, and further links such rubber to the presence of phospholipids, described in the art rejection to possess the claimed chemical structure.  Thus, the features of the claimed invention are fairly taught, suggested or obvious in the record.  

The scope of applicant’s claims excludes other components present in Hevea natural rubber (remarks at page 39).  In response, the claims as worded do not appear to exclude the other components mentioned by applicant in the argument on page 39 of the remarks.  

Affidavits have shown that products produced based on Paik’s separator were found to be inoperable due to degradation (remarks at page 44).  In response, the argument appears to be drawn to inoperability of Paik’s inventive separators comprising cured rubber.  However, as described above, the art rejections do not rely on Paik’s inventive separators comprising cured rubber rendering the argument moot.

A skilled artisan would consider the embodiment proposed by the Examiner which does not embody the Meckfessel disclosed alkaline agent as a different invention altogether than the invention actually taught by Meckfessel (remarks at page 45).  In response, the Examiner understands applicant’s argument to be that Meckfessel’s inventive concept emphasizes features different from those relied on by the Office to demonstrate the obviousness of the claimed invention.  However, as described in MPEP 2123 I, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain”.  Thus, even if Meckfessel teaches a different inventive concept or emphasizes different features which are not relied on, not used, or even omitted by the Office, this would not negate a positive teaching of the elements of Meckfessel which are relied on by the Office in the art rejections.

The improved properties reported by Meckfessel such as improved cycling performance are not properly supported by the data, and the cycle performance of Meckfessel is not actually supported or enabled.  Applicant relies on the prosecution history of the Meckfessel application in support of the argument (remarks at pages 44-45).  In response, firstly the evidence, Declarations, prosecution history and Examination team which considered the Meckfessel application are different from that of the instant application.  Accordingly, the decisions reached by that Examination team are not binding on the determination made by this Examination team.  Moreover, the specific cycle improvements 
  
The Meckfessel separator must include an alkaline electrolyte (e.g. LiOH) and is therefore irremediably incompatible with the claimed H2SO4 electroltye due to likelihood of a violent reaction.  In response, firstly the argument is not commensurate in scope with claims 49, 52 and 53, rejected over Meckfessel, which do not require an H2SO4 electrolyte.  Secondly, the rejection over Meckfessel merely relies on Meckfessel’s teaching of the porous insulating sheet including a quantity of supplement.  Aspects of the Meckfessel electrolyte are not relied on to teach the claimed invention which is drawn to a porous insulating sheet at claims 49, 52 and 53.  Thirdly, Meckfessel teaches the alkaline agent as optionally included “in some embodiments” at paragraph [0015]; therefore, even if the alkaline agent was incompatible with H2SO4 electrolyte, this combination is not necessarily required.  

The Examiner utilizes hindsight bias in crafting the rejection of claims over a combination of Meckfessel (USP 2013/0244101), Duong (US 2011/0123850) and Macglashan (US 2004/0234862), relying on Duong to teach alkyl-polyethylene oxide which is clearly not capped alkyl capped at both ends (remarks at page 47).  In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, a deficiency of Meckfessel with respect to the invention of claim 49 was recognized with respect to the Meckfessel coumpound being capped at both ends, and the teachingsof Duong were relied on to cure the deficiency using only information available in the battery art at the time of 

Meckfessel characterizes his own invention as having improved properties tied to the use of alkyl-capped PEG with alkyl caps at both ends in the prosecution history of that application.  The Examiner’s assertion that Meckfessel does not attest that a singly-capped PEG embodiment (as in Duong) is substantially inferior to the Meckfessel disclosed embodiments which utilize double capped PEG is contradicted by the Meckfessel record.  In response, firstly, applicant presents an arguments of counsel and a Declaration from the Meckfessel application in support of the argument that the Meckfessel record contradicts the Examiner’s assertion.  However, the arguments of a different counsel in a different application have not been considered by this Examination team and are not presumed to be persuasive.  The Declaration submitted in the Meckfessel application has not been sworn into the record by the Declarant in this application or considered by the Examiner under the guidance set forth in MPEP 716.01(c), and is therefore not entitled to the weight of a Declaration entered and considered in this application such as those submitted by the instant applicant on 3/18/20 and 7/15/21.  Secondly, the Declaration and arguments submitted in Meckfessel do not compare Meckfessel to Duong to assess the merit of the Meckfessel-Duong combination described in the art rejections.  The Office does not in the instant application endeavor to prove patentability of Meckfessel, the subject addressed by the remarks and Declaration of the Meckfessel application, but instead presents a prima facie case of obviousness based on Meckfessel and Duong as applied references.  The considerations raised in the Meckfessel documents cited by applicant are different from those which are determinative of patentability of the instant application.  It is noted that the documents submitted do not appear to provide any arguments or findings relative to a comparison between singly alkyl capped PEG and doubly alkyl capped PEG, which is germane to the modification of Meckfessel in view of Duong.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-8, 12-14, 31-33, 35-53 and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 1, 39, 44, 49 and 55, the claims fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and are thus indefinite.  
The claims as worded are drawn to a porous insulating sheet having included therewith a supplement and/or a migratory compound, wherein the presence and quantity of the supplement and/or migratory compound is a critical characteristic of the claimed invention, but the quantity of the supplement and/or migratory compound [i.e. “an effective treatment quantity”] is characterized only in the effect produced by the presence thereof in an electrochemical cell, thereby rendering the quantity to be ambiguous.  Moreover, the factor for comparison and evidencing that an effective treatment quantity of compound/supplement is present includes a broad range of ambiguously defined possible improved behaviors of the battery such as reduction in material build-up at the negative electrode, elevated electric potential, reduction in gas evolution, reduction in water consumption, reduction in corrosion, and reduction in self discharge.  It is noted that the named properties include those that were known as desirable in the art at the time of invention, such as inhibition of undesirable metal accumulation (see art rejections below).  The scope of the structure of the invention not 
See items a)-c) of the response to the arguments of counsel within the Response to Arguments section above for more detail.

As to claim 55, the same ambiguity remains because the presence/quantity of the migratory compound within the porous insulating sheet is ambiguously set forth only by behaviors and properties (e.g. palpable elevated potential upwards of 2.25 volts and gas bubbles on the surface of the negative electrode) observable in the battery under a conditional use described in the claims.  Moreover, as to claim 55, it is noted that the structure of the barrier-forming molecules is merely defined by the presence of a hydrophilic head group and a hydrophilic gas-attracting tail.  This structure describes a broad class of molecules including not only phospholipids, but also including many other lipids and glycerides which may be found in naturally occurring materials such as the rubbers and polymers conventionally used to form separators.  Accordingly, a skilled artisan could not determine the metes and bounds of claim 55, with criticality of the claimed invention apparently tied to the molecular identity and amount of the barrier forming molecule, which is unspecified.  

In making this determination the Office has considered at least the following factors as suggested by MPEP 2173.05(g): (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  
In this case, there is not a clear cut indication of the scope of subject matter because the critical boundaries of the invention are largely defined only conditionally, rather than in a quantitative or otherwise well-defined manner and are primarily defined only by results obtained, such as enhancement of performance, inhibition of metal accumulation, generation of foam of an electrochemical cell which includes the porous insulating sheet.  
conditional limitations dependent on various aspects of a [battery] system and it is unclear what other elements of the battery may play a role in attainment of the properties.  A skilled artisan at the time of invention would not have known what structure is set forth because the quantity of the compound/component included in the porous insulating sheet is defined only by implication, leaving room for ambiguity.  
It is noted that the molecular aspects recited in claim 1 describe a range of compounds including at least phospholipids, a broad class of naturally occurring compounds present conventional separator forming materials such as natural rubber and latex (see art rejections below for more detail).

The Office has attempted to apply the closest prior art, despite a lack of a clear understanding of the metes and bounds of the claim due to the ambiguity of the claims as described above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1, 3-5, 12-14, 31-33, 35-39, 12-13, 42-44, 47-48, 55, 57 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Phospholipid (Article Title: Phospholipid; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 15 January 2009; https://www.britannica.com/science/phospholipid; Access Date: March 10, 2021).

Regarding claims 1, 36, 39 and 55, Choi teaches a porous insulating sheet (see abstract, Figure 1; the “separator” of Choi mentioned in the abstract includes at least one porous insulating sheet.  The word “separator” is used interchangeably with “porous insulating sheet” in the art rejections below) useable between the electrodes of a rechargeable electrochemical energy storage cell including conventional battery components such as a sulfuric electrolyte, a positive electrode, a negative electrode, and a porous insulating sheet (Choi at claim 12; c1:16-31), the electrolyte being H2SO4 electrolyte (c1:19).
As to the porous insulating sheet, Choi further teaches that the sheet may comprise claimed materials including polyolefin/polyethylene, silica and latex/rubber/elastomer (c2:61-c3:31).  It is noted that the Choi separator is a multilayer separator which may include the “natural rubber” and/or latex included in at least an outer layer or portion of the separator (c4:1-37; see also the “flexible latex” of c3:50).

The porous insulating sheet of Choi implicitly includes the following claimed feature:
A supplement or barrier-forming migratory compound included in the separator, the supplement or migratory compound comprising molecules which a hydrophilic head-group and at least one gas-attracting hydrophobic tail aspect, wherein, the hydrophilic head group comprises one or more molecular aspects 2-, one or more –CH2O, one or more –OH, and a combination of two or more of the one or more molecular aspects; and wherein the at least one gas-attracting hydrophobic tail comprises a CH3Ch2Ch2– molecular aspect.  
More specifically, Choi teaches the separator comprising “natural rubber” and/or latex (c3:15-31, c4:1-45), which based on the record contains the claimed supplement or migratory compound.  
It is noted that natural rubber and latex conventionally also contain glycolipids, phospholipids, proteins, carbohydrates, ash and other compounds (applicant published paragraph [0027-0028]) and that such compounds provide enhanced solubility in H2SO4 electrolyte and provides the claimed desirable migratory effect and other claimed properties (applicant published paragraph [0043]).  Moreover, applicant’s paragraphs [0021] and [0023-0035] (applicant’s published paragraphs [paragraph [0027] and [0029-0030]) teach that phospholipids and glycolipids are molecules having the claimed head/polar aspect and tail aspect.  
For further clarification, phospholipids are defined by including a head aspect which comprises  –OCH2-, one or more –CH2O, one or more –OH groups, and a tail aspect which comprises fatty acids having CH3CH2CH2 groups.  For supporting evidence, see for example see the Encyclopaedia Britannica: Phospholipid article, the figure of which is copied below.  As described in the phospholipid article, phospholipids describe members of a large class of fatlike substances that play important roles in living cells, and include hydrophilic head, hydrophobic tail and molecular aspects among those claimed.  See Figure below.
Accordingly, Choi implicitly teaches the claimed compound/supplement including the claimed molecular aspects by expressly teaching the porous insulating sheet [separator] being formed of Hevea rubber, which contains phospholipids.  Choi is not required to teach awareness and/or recognition of the implicit features (MPEP 2112 II).

    PNG
    media_image1.png
    394
    603
    media_image1.png
    Greyscale


Choi teaches the porous insulating sheet including natural rubber and/or latex thereby implicitly teaching inclusion of the claimed barrier forming molecules, but does not expressly teach that the migratory compound/supplement/barrier forming molecules are i) included in an amount that generates a protective gas bubble barrier layer on the surface of the negative electrode confirmable by an elevated electric potential upwards of 2.25 volts compared to a substantially equivalent cell having a different type of porous insulating sheet, and ii) included in an amount that is an “effective treatment quantity” such that the treated cell exhibits at least one of the performance improvements listed in the claims, such as reduction in metal accumulation on the negative electrode.
However, the separator of Choi does exhibit a desirable performance enhancement (abstract, c5:66-c6:8) including at least suppression of dendrite-forming metal accumulation on the negative electrode (c6:1-8, c2:2-10, c5:10-14) and elevated voltage compared to prior art batteries (c2:2-10).  
Choi further expressly ties the improved performance of the separator vs prior art separators to the inclusion of the natural rubber/latex clarifying that the natural rubber/latex comprising separator does indeed include desirable compounds or The separator of the present invention has excellent characteristics and provides an improvement over existing separators in performance, ease of manufacture, cost and availability. Moreover, the use of the natural rubber coating has been found to reduce the potential for antimony poisoning and to positively affect the Top of Charge behavior of the battery. Additionally, when a synthetic paper or a microporous extruded sheet is used as the base web, the rate and frequency of dendritic growth and its resulting shorting of the plates is substantially reduced”, c5:66-c6:8. See also abstract, c3:16-30, c3:52-57; c5:11-14).
Since Choi includes the claimed supplement/compound via phospholipid in the natural rubber/latex, and further exhibits at least one of the performance enhancement claimed to represent evidence that the “effective treatment quantity” of compound/supplement is included, the Choi separator is found to include the “effective treatment quantity”.  

It is noted that the claim set includes claims drawn to a porous insulating sheet [i.e. a separator].  For claims drawn to the sheet, limitations which are not drawn to the structure of the sheet are given only limited patentable weight.  
For example, limitations drawn to the structure of the rechargeable electrochemical cell are not found to be a structural feature of the separator, but at most describe an intended use of the claimed sheet.  
Similarly, limitations which describe the act or consequences of placing the sheet in a generic H2SO4 electrolyte are also included.  For example, the claims further include limitations drawn to the process of using the separator or testing the separator for desirable behavior, such as i) comparing a rechargeable electrochemical energy storage cell including the claimed separator to a “substantially equivalent” electrochemical energy storage cell, and ii) soaking or placing the separator in an H2SO4 electrolyte to determine the properties of the separator.  
However, since the claims are drawn to product, the prior art is not required to teach the same manner of using/testing the device.  As described in MPEP 2114 II, ‘a “recitation with respect to the manner in which a claimed apparatus is intended to be 
Thus, for reasons detailed above it is found that the separator of Choi is structurally the same or substantially the same as the claimed separator, though Choi is silent as to certain elements of the claim such as those drawn to the ability of the separator to generate foam under certain conditions, the performance of a rechargeable cell including the separator, and other features highlighted above.  As described in MPEP 2112 III, a rejection under 35 USC 102/103 is proper when the prior art product seems to be the same or substantially the same as a claimed product, but the prior art is silent as to certain claimed features which appear to nevertheless be present or expected. 

Regarding claim 7, 12-13, 40, 42, 45, 47 and 57, Choi remains as applied to claim 1, 39 or 44.  Choi further teaches a composite sheet comprising  a combination of a polyethylene carrier, a polymeric sheet forming material, and the supplement (c2:61-c3:31; c4:1-48).

Regarding claim 14, Choi discloses a rechargeable electrochemical energy storage cell including at least one porous insulating sheet as set forth above (Choi claim 12). 

Regarding claim 31, 32, Choi remains as applied to claim 1.  As the claim is drawn to product, limitations drawn to the method of making are given patentable weight only in terms of structure implied by the recited process (MPEP 2113).  In this case, the recited process does not imply any specific structure beyond that taught by Choi, because the sheet of Choi may be formed as a thin layer of a supplement/polymeric material mixture.  For completeness of record, it is noted that Choi teaches extrusion processes for forming the sheet (e.g. c2:62; c5:48-56]).

Regarding claim 32, 33, 35, 36 and 38, the claims further describe the process used to test the sheet for inherent properties by expose the sheet to H2SO4 electrolyte 2SO4 exposure process is a testing process design to determine foam inducing property, rather than a structural feature of the claimed sheet.  Accordingly, the prior art need not teach the same manner of testing [using] the sheet (MPEP 2114).  Moreover, and also as previously described, since the sheet is the same or substantially the same as that claimed in terms of positively recited structure, the same properties [results from testing] would be expected.  For completeness of record, it is noted that Choi does teach the use of H2SO4 electrolyte as typical for use in lead-acid batteries (c1:19).

Regarding claim 37, 43, 48 and 58, Choi remains as applied to claim 1, 39 or 44.  The Choi natural rubber and/or latex contains the claimed phospholipid and glycolipid, which would comprise the ether “O” or C-O-C linkages described in these dependent claims

Regarding claim 44, the majority of the limitations are addressed by Choi as previously described in the rejection of claim 1. Claim 44 further requires that supplement/compound includes molecules having an affinity for water and a gas retaining aspect.  It is noted that the ether or "O" linkages in glycol, phospholipid or glycolipid have an affinity for water (see applicant’s published paragraph [0043]).  Moreover, the gas retaining aspect is coupled to the foaming behavior as described in applicant’s published paragraph [0059]).


Claims 6, 8, 41, 46, 56 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over of Choi (USP 5154988).  
Alternatively, claims 6, 8, 41, 46 and 56 are rejected under 35 U.S.C. 103 as obvious over Choi (USP 5154988) in view of Paik (US 6242127).
Supporting evidence for these rejections is provided by Encyclopaedia Britannica: Rubber (Article Title: Rubber; Website Name: Encyclopaedia Britannica; Publisher: Encyclopaedia Britannica, Inc.; Date Published: 04 June 2020; https://www.britannica.com/science/rubber-chemical-compound; Access Date: March 11, 2021).
Regarding claims 6, 8, 41, 46, 56 and 59, Choi remains as applied to claim 1, 39, 44 or 55.  Choi teaches the sheet formed from “natural rubber” and/or latex, but is silent as to the natural rubber or latex being obtained from Hevea brasiliensis tree.  
However, as described in by Encyclopaedia Britannica: Rubber article, “natural rubber is obtained almost exclusively from Hevea brasiliensis”.  It is noted that although the publication date of this article is after the time of invention, the article gives a history of production of natural rubber suggesting that the common source of natural rubber was the same at the time of invention.  Accordingly, a skilled artisan at the time of invention would have expected the “natural rubber” of Choi to be obtained from Hevea brasiliensis tree.

Alternatively, in the battery art, Paik teaches a porous insulating sheet comprising the polymeric sheet forming material (c2:49-53) and a blend of the supplement/compound together with a commercially available natural Hevea brasiliensis elastomer (c4:25-35 describes a natural blend including the supplement/compound within the natural Hevea rubber).  
Paik further discloses that commercial natural rubber latex form Hevea Brasiliensis tree typically only contains about 93 - 95% cis-polyisoprene (c4:26-31,45-49; c7:58-63), implying that the natural rubber includes ingredients other than polyisoprene as required in claim 56.
Thus, It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a natural rubber obtained from Hevea brasiliensis tree for the natural rubber of Choi since these materials were commercially available at the time of invention and taught by Paik as suitable to provide natural rubber specifically for the creation of a battery separator [porous insulating sheet].

It is noted that the limitations "obtained from a Hevea Brasiliensis tree" is a product-by-process limitation. As this is an article claim, these limitations do not preclude the presence of any particular material as the supplement because the origin 


Claims 49 and 52-53  are rejected under 35 U.S.C. 103 as obvious over Meckfessel (USP 2013/0244101) in view of Duong (US 2011/0123850) and Macglashan (US 2004/0234862).  
Regarding claim 49, Meckfessel teaches a polymeric insulating sheet (“separator” of abstract is an insulating sheet; paragraph [0035]) for use between positive electrodes and negative electrodes of a rechargeable electrochemical energy cell (see Figure 1, paragraph [0097]).
Meckfessel further teaches the insulating sheet being formed from a polymeric insulating material including a quantity of supplement (“separator comprising alkyl-capped PEG and cellulose” of abstract and [0035], with cellulose being the polymeric insulating material and alkyl-capped PEG being the supplement).  

The supplement of Meckfessel, i.e. “alkyl-capped PEG”, is readable on, or is at least an obvious variant of, the claimed “barrier-forming isolated supplement or a barrier-forming synthesized supplement, or a barrier-forming migratory compound” because this compound is the same as or similar to the supplements disclosed by applicant to be capable of functioning as the supplement/compound (see the “alkyl polyethylene glycol/polypropylene glycol” at applicant’s published paragraphs [0040-0041]).  See also paragraphs [0081-0084, 0014 and 0038].

It is noted that Meckfessel describes an alkyl-capped PEG “wherein both ends of the polymer backbone are terminated by alkyl moieties” [0081], whereas applicant’s alkyl PEG [the compound of the general molecular structure of applicant’s claim 49 at applicant’s published paragraphs [0040-0041]] comprises an “-H” or an “-OH” on one end.  However, Meckfessel does not appear to teach any specific reason why the two must be both capped with alkyl, or teach any undesirable consequences of leaving one end uncapped as in the alkyl PEG of applicant’s claim 49 and disclosure.
Furthermore, in the battery art, Duong teaches a compound (paragraph [0153]) which is the same as or similar to that that taught by Meckfessel, but characterizes the compound as “alkyl-polyethylene glycol” (paragraph [0161]) and further teaches that the alkyl polyethylene glycol may comprise a hydrogen or an –O-H end (paragraphs [0153-0160]).  Comparing Duong and Meckfessel, Duong paragraph [0153] appears to provide a more general teaching analogous to the narrower teaching of Meckfessel.  Duong further teaches that the compound is a useful additive in the electrolyte of a separator which inhibits dendrite penetration (paragraph [0007]).
In consideration of Meckfessel and Duong, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute an “alkyl-polyethylene oxide” such as taught by Duong (and described by applicant in paragraphs [0040-0041] and instant claim 49) for the “alkyl capped polyethylene oxide” expressly taught by Meckfessel, both being polymers useful for formulating an electrolytes and/or separators capable of inhibiting dendrite penetration as taught by Meckfessel and Duong.  Such a modification would merely require the simple substitution on one known element (Meckfessel Formula 1 compound at paragraph [0081]) with another known element (Duong Formula 1 compound at paragraph [0153]) with expectation of successfully achieving the same or substantially the same effects, since the polymers are taught to have generally similar uses in the art.

Meckfessel does not explicitly teach that the insulating sheet including the supplement i) is utilized as described in the claim, i.e. put into the same battery or tested in the same manner, and ii) would generate all of the behaviors as described in the claims, i.e. would generate foam in H2SO4 solution if tested as claimed, would provide a voltage upwards of 2.25 volts if operated in a cell as claimed, and would generate all of the performance enhancements recited compared to a similar cell having an ordinary insulating sheet in place of the insulating sheet including the supplement.

As to ii), since Meckfessel and/or Duong teaches the same or similar supplement, it follows that the same or similar foaming property and performance enhancement would be achieved if the Meckfessel (in view of Duong) treated separators were used as described in the claims.  It is noted that the prior art need not recognize the foaming behavior or performance enhancements, since these are tied implicitly to the structure.  MPEP 2112 I clarifies that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer."
It is noted that Meckfessel does teach that the supplement provides a desirable performance enhancement including at least suppression of dendrite forming metal accumulation on the negative electrode (paragraph [0007, 0011, 0012]), supporting the case that the supplement, i.e. the alkyl PEG, is present in the quantity required for “effective treatment”.  Meckfessel further teaches that the supplement is effective when present in the electrolyte (paragraph [0013]), further suggesting a similar acting mechanism to applicant’s claimed supplement/compound.

Meckfessel does not explicitly teach that the insulating sheet is a porous insulating sheet.  However, the normal function of a cellulose battery separator includes allowing transport of ionic species therethrough, implying a porous structure.  It is noted that Meckfessel paragraph [0011] does expressly teach that the separator is permeable to OH- ions, but blocking to metal ions (paragraph [0006]) implying some degree of porosity, thereby implicitly a porous insulating sheet in order to anticipate the claimed invention.  
Alternatively, in the battery art, Macglashan teaches that cellulose films are conventionally configured as porous films having a pore size which allows transport of electrolyte ions, but block undesirable ions (paragraph [0007]).


It is noted that the claim set includes claims drawn to a porous insulating sheet [i.e. a separator].  For claims drawn to the sheet, limitations which are not drawn to the structure of the sheet are given only limited patentable weight.  
For example, limitations drawn to the structure of the rechargeable electrochemical cell are not found to be a structural feature of the separator, but at most describe an intended use of the claimed sheet.  Similarly, limitations which describe the consequences of placing the sheet in a generic H2SO4 electrolyte are also included.   
As described in MPEP 2114 II, ‘a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  
Thus, for reasons detailed above it is found that the separator of Meckfessel (in view of Duong) is structurally the same or substantially the same as the claimed separator, though Meckfessel is silent as to certain elements of the claim such as those drawn to the ability of the separator to generate foam under certain conditions, the performance of a rechargeable cell including the separator, the elements of such a separator, and other features highlighted above.  As described in MPEP 2112 III, a rejection under 35 USC 102/103 is proper when the prior art product seems to be the same or substantially the same as a claimed product, but the prior art is silent as to certain claimed features which appear to nevertheless be present or expected. 


Regarding claim 52, The cited art remains as applied to claim 49.  Meckfessel further teaches a composite sheet comprising  a combination of a polyethylene carrier, a polymeric sheet forming material, and the supplement (paragraph [0125]

Regarding claim 53, The cited art remains as applied to claim 49 (see below).  The prior art supplement, alkyl PEG as described in Meckfessel paragraphs [0043, 0048] (and/or Duong paragraph [0153-0161]) would comprise the ether “O” or C-O-C linkages described in claim 53.  


Claims 50, are rejected under 35 U.S.C. 103 as obvious over Meckfessel (USP 2013/0244101) in view of Duong (US 2011/0123850), Macglashan (US 2004/0234862) and Moore (USP 4286030).  
Regarding claims 50  The cited art remains as applied to claim 49.  Meckfessel teaches a composite insulating sheet [separator] comprising cellulose and a property improving supplement (see abstract), but does not appear to teach the sheet comprising a polymeric material among those recited.
In the battery art, Moore teaches that a polymeric insulating sheet [separator] comprising synthetic fibers such as may provide unique properties (c1:13-34, c3:10-42, c5:53-66).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to include polymeric sheet forming materials such as those recited in the Markush group of claim 7 for the benefit of providing unique properties to the sheet as taught by Moore.

Claims 51 are rejected under 35 U.S.C. 103 as obvious over Meckfessel (USP 2013/0244101) in view of Duong (US 2011/0123850), Macglashan (US 2004/0234862) and Paik (US 6242127).
Regarding claims 51, The cited art remains as applied to claim 49.  Meckfessel does not appear to teach the sheet comprising a compound or supplement obtained or derived from natural or uncured Hevea brasiliensis tree.
In the battery art, Paik teaches a porous insulating sheet comprising the polymeric sheet forming material (c2:49-53) and a blend of the supplement/compound together with a natural Hevea brasiliensis elastomer (c4:25-35 describes a natural blend including the supplement/compound within the natural Hevea rubber).  Paik further 
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the insulating porous sheet from a material derived from natural and/or uncured Hevea brasiliensis, which would include polyisoprene and non-polyisoprene ingredients, as claimed, as an alternative or addition to the cellulose based material taught by Meckfessel.  Such a modification would merely require the simple substitution, or combination of elements known in the art at the time of invention to yield predictable results; therefore, a prima facie case of obviousness exists as described in MPEP 2141.
It is noted that the limitations "obtained from a Hevea Brasiliensis tree" is a product-by-process limitation. As this is an article claim, these limitations do not preclude the presence of any particular material as the supplement because the origin of the material cannot be determined in the finished product; Therefore, the instantly claimed porous insulating sheet is not patentably distinct from the porous insulating sheet of the prior art (MPEP 2113).

Final Rejection
As described in MPEP 706.07(b), the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on 37 CFR 1.114.
In this case: (A) only claim 44 is indicated as being amended, with the amendment lining through a limitation so as to read: 
“”. 

However, the lined through limitation was not included in the previous claim set as filed on 7/15/21 and addressed in the 8/13/21 Final Rejection.  Thus, the claim does not appear to be actually amended from the claim set as filed on 7/15/21.  Moreover, the 12/13/21 arguments do not appear to be written in light of any amendment to claim 44, compared to claim 44 as filed on 7/15/21. And (B), the ground(s) of rejection previously presented in the 8/13/21 Final Rejection are maintained for reasons described above.  Accordingly, conditions A and B are met and this rejection is made Final.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        a